979 F.2d 248
298 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Torrence T. TILLMAN, Appellant,v.UNITED STATES SUPREME COURT.
No. 91-5235.
United States Court of Appeals, District of Columbia Circuit.
Nov. 19, 1992.

Before HARRY T. EDWARDS, D.H. GINSBURG and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's May 23, 1991 judgment be affirmed.   See Neitzke v. Williams, 490 U.S. 319, 327 (1989).   Because no other court may compel action of the Supreme Court, the district court properly dismissed Tillman's complaint as frivolous.   Cf. In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam) (holding that a lower court may not compel the Clerk of the Supreme Court to take any action);   see also Panko v. Rodak, 606 F.2d 168, 171 n. 6 (7th Cir.1979) ("[I]t is axiomatic that a lower court may not order the judges or officers of a higher court to take an action."), cert. denied, 444 U.S. 1081 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.